Case: 1:19-cv-05626 Document #: 29-1 Filed: 12/12/19 Page 1 of 19 PageID #:205

    TX69337_book.fm Page 3 Thursday, May 19, 2005 9:15 AM




                     1            An Overview of
                                  Flavor Perception
            1.1 FLAVOR PERCEPTION
            In our daily lives, a complete flavor experience depends on the combined responses
            of our senses and the cognitive processing of these inputs. While flavor per se often
            is thought of as being limited to olfaction, taste, and the somatosenses (irritation,
            tactile, and thermal), numerous other sensory inputs are processed by the brain to
            result in flavor perception ([1]; Figure 1.1). This broad multimodal aspect of flavor
            perception has only recently been acknowledged and multidisciplinary research
            directed at its understanding initiated [2]. Historically researchers in both academic
            and industrial settings have viewed flavor as predominantly aroma with only minor
            importance given to the contribution of taste and the somatosenses. Current research
            is proving this to be an unrealistic simplification of human flavor perception.
                 The very broad nature of flavor perception cannot be addressed in a single chapter
            and thus the book edited by Taylor and Roberts [3] is recommended for a better
            appreciation of the overall phenomenon of flavor perception. Limitations in terms
            of space (and of the author) result in this text focusing discussion on the traditional
            aspects of flavor, i.e., olfaction, taste, and the somatosenses. These fundamental
            sensory inputs will be discussed in terms of their functioning in the human to help
            the reader gain an appreciation of the complexity of flavor perception.


            1.2 TASTE PERCEPTION
            Taste is the combined sensations arising from specialized taste receptor cells located
            in the mouth. It is primarily limited to the tongue and is broken down into the
            sensations of sweet, sour, salty, bitter, and umami (the sensation given by the amino
            acids glutamate, aspartate, and related compounds). Defining taste as being limited
            to five categories suggests that taste is a simple sensation: this is not true. Within
            sour, for example, there is the sourness of vinegar (acetic acid), sour milk (lactic
            acid), lemons (citric acid), apples (malic acid), and wines (tartaric acid). Each of
            these aspects of sour has a unique sensory character. The same can be said about
            sweetness, bitterness, and saltiness. How each taste is recognized, specificity by taste
            cells, and how tastes are coded and interpreted are still largely unknown. Thus, taste is
            not simple in itself, nor is how it interacts with other sensory properties of food to
            determine human perception. For excellent comprehensive reviews on this topic, see
            Lindemann [4], and Rawson and Li [5].




                                                                                                   3

            © 2006 by Taylor & Francis Group, LLC
Case: 1:19-cv-05626 Document #: 29-1 Filed: 12/12/19 Page 2 of 19 PageID #:206

    TX69337_book.fm Page 4 Thursday, May 19, 2005 9:15 AM




            4                                                                   Flavor Chemistry and Technology



                                                     Light/Reflectance
                                                                                                      Volatiles


                 Physical
                                       Temperature                        Food matrix                     Composition
                 stimuli



                                             Mastication                                              Saliva
                                                                            Eating



                                                                   Volatile and nonvolatile
                                                                            release



                                                                    Activation of sensory
                                            Auditory
                                                                          systems
                 Physiology

                                                    Olfaction         Somatosensations          Taste



                                                            Thermal         Tactile      Irritation




                                                                Central cognitive processing
                                                                       of information
                                                                Potential interactions within
                                                                  and between modalities
                   Perception



                                                                  Perceived flavor of
                                                                         food

            FIGURE 1.1 Flow diagram of factors that influence flavor perception (From Keast, R.S.J.,
            P.H. Dalton, P.A.S. Breslin, Flavor Perception, A.J. Taylor, D. Roberts, Eds., Blackwell Publ.,
            Ames, 2004, p. 228. With permission.)

            1.2.1 ANATOMY               OF   TASTE
            Tastes are detected by taste buds that are located throughout the oral cavity (tongue,
            palate, pharynx, larynx, and in the cheeks of infants). The majority of taste buds are
            located on the tongue within papillae (those little bumps easily seen on the surface

            © 2006 by Taylor & Francis Group, LLC
Case: 1:19-cv-05626 Document #: 29-1 Filed: 12/12/19 Page 3 of 19 PageID #:207

    TX69337_book.fm Page 5 Thursday, May 19, 2005 9:15 AM




            An Overview of Flavor Perception                                                               5


            of the tongue). The average adult has roughly 10,000 taste buds, children have more,
            but there exists a large variation within human populations. Damaged taste buds are
            quickly replaced within 7 to 10 days, and these detectors are maintained throughout
            life to serve as seekers of nutrients and final protection to the body from potentially
            harmful materials. However, the ability to taste can decrease or become damaged
            over time from age, oral infections, gastric reflux (a common cause), repeated
            scalding, smoking, illness (diabetes mellitus, pernicious anemia), certain drugs,
            pesticide and metal exposure, head trauma, surgical procedures, and radiation [6].
                 There are four types of papillae. The most abundant papilla, the filiform, lacks
            taste buds but is involved in tactile sensation. The three papillae that contain taste
            buds are the fungiform, foliate, and circumvallate (Figure 1.2). The fungiform,
            located on the front of the tongue, are mushroom shaped and appear as red spots,
            contain two to three taste buds, and comprise about 18% of the total taste buds on
            the tongue. The foliate are leaf-like papilla and appear as small ridges at the back
            edges of the tongue. There are up to twenty of these ridges and about 600 taste buds
            on each side, which comprise about 34% of the tongue taste buds. At the back of
            the tongue are 8 to 12 relatively large circumvallate papillae, each containing about
            250 taste buds and makeup the final 48% of the tongue taste buds [7–9].
                 The taste buds, described as onion-like or navel orange-like structures, are
            clustered in packs of 20 to 250 depending on the papilla, and each taste bud consists
            of up to 100 taste cells that represent all five taste sensations. Each taste cell has
            filament-like structures, called microville, that project through a taste pore located


                                                    Circumvallate




                                                                    Foliate



                             Taste bud
                                                                    Fungiform




                                                                Bitter          Sour   Sweet   Salty


            FIGURE 1.2 Functional anatomy of the human tongue. Diagram of a human tongue high-
            lighting the taste buds and the regional preferences to sweet. sour, bitter, and salty stimuli.
            While different areas are preferentially responsive to certain taste modalities, there is signif-
            icant overlap between the regions. (From Hoon, M.A., E. Adler, J. Lindemeier, J.F. Battey,
            N.J. Ryba, C.S. Zuker, Cell, 1999(96): p. 541. With permission.)

            © 2006 by Taylor & Francis Group, LLC
Case: 1:19-cv-05626 Document #: 29-1 Filed: 12/12/19 Page 4 of 19 PageID #:208

    TX69337_book.fm Page 6 Thursday, May 19, 2005 9:15 AM




            6                                                     Flavor Chemistry and Technology


            at the opening of the taste bud into the papilla and capture tastants. The microville
            have receptors that involve transmembrane proteins that bind to molecules and ions,
            which stimulate tastes [7,8].
                 Historically, there has been a very neat arrangement of taste made on the map
            of a tongue. Sweetness was mapped on the tip of the tongue, salt-detecting taste
            buds fell in the center, sour detecting taste buds were labeled on the sides of the
            tongue, and the bitter tasting taste buds (thought to be the last defense against toxins)
            were placed at the back of the tongue (closest to the gag response). This orderly
            arrangement of taste has been depicted inaccurately for a very long time [4]. A more
            accurate representation of regional preferences for the basic tastes is provided in
            Figure 1.2 [5].
                 Over 100 years ago, it was determined that taste cells in the taste buds of different
            papilla located across the tongue respond to more than one type of stimulus [11].
            Although each neuron may respond more strongly to one tastant, it will also respond
            to unlike taste properties. Also, it is thought that no single taste cell contains receptors
            for both bitter and sweet. Each taste receptor cell is connected through a network
            of cellular activities to a sensory neuron that travels to the brain. A single sensory
            neuron may be connected to several taste cells each within different taste buds [7].
                 Because taste cell neurons can respond to more than one taste stimuli, it is now
            proposed that the brain represents different tastes by generating unique patterns of
            electrochemical activity across a large set of neurons. Stimuli that taste alike give
            similar electrochemical activity across sets of taste neurons. It is hypothesized that
            the brain uses a form of pattern recognition to interpret, categorize, and store different
            taste qualities. These patterns are then interpreted in combination with sight, smell,
            and other sensory signals, as flavor [7,12,13].

            1.2.2 SYNOPSES             OF    TASTES
            Electrophysiological studies suggest salty and sour tastants permeate the taste cell
            wall through ion specific channels, but those responsible for sweet, bitter, and umami
            tastes bind to cell surface receptors (see Figure 1.3 and detailed figure legend for
            description). The electrochemical changes that signal the brain are ultimately depen-
            dent on ion concentration. Taste cells, at rest, have a net negative charge internally
            and net positive charge externally.
                Tastants ultimately depolarize (increase the positive charge within the cell) the
            charge difference in the taste cell. The final events for perception of each basic taste
            involve an increase of Ca2+ in the taste cell, an electric current is then produced, a
            transmitter is released, and then an increased firing in the primary afferent nerve
            signals to the brain. The signals are then relayed via the thalamus to the cortical
            taste centers, where the information is processed and interpreted [4,15].
                For salty taste, sodium chloride (and other salts), the positive ions (e.g., Na+)
            enter the taste cells through Na+ channels located in the taste cell membrane causing
            a depolarization of Ca2+ (Figure 1.3). Ca2+ enters the cell through voltage sensitive
            cell wall channels. As the interior of the cell becomes more positively charged, a
            small electric current is produced, a transmitter is released and increased firing in
            the primary afferent nerve signals the brain, “salty” [16,17].

            © 2006 by Taylor & Francis Group, LLC
                          Case: 1:19-cv-05626 Document #: 29-1 Filed: 12/12/19 Page 5 of 19 PageID #:209




                                                                                                                                                                                                                                  TX69337_book.fm Page 7 Thursday, May 19, 2005 9:15 AM
                                                                                                                                                                                               An Overview of Flavor Perception
                                   (a) Sodium salts                                     (b) Acids                                     (c) Amino Acids

                                          Na+                                 H+          X+                   H+              L-Glu                            L-Arg
                                                          Amiloride                            H+
                                                                                                                                                                             Apical
                                                                                                                                  β       α
                                                                                                                                      γ
                                          Na+                                 H+          +           K+                                                   +
                                                                                          ++                                                               ++
                                                                                                                    [cAMP]         PDE
                                                                                                                        ?
                                                                                                           cAMP inhibition
                                                                                                      of cNMP-inhibited channel
                                                              AP
                                     Depolarization                       [Ca2+]in                    NT release                 [Ca2+]in                        Depolarization

                                                    Ca2+ stores                        Inhibit basolateral                                    Ca2+ stores
                                                                                                                         ?
                                                 IP3 DAG                                K+ conductance
                                                                                                                      [cAMP]
                                                                                                                                                  IP3
                                                                                                    PKA
                                   +                                                                                     PDE
                                   ++                     β               β                                                                                             K+
                                                                                   ?           [cAMP]                             β3
                                                      α       γ       α       γ                                                αgust γ13
                                           PLC                                                                                                      PLCβ2
                                                                                   AC                                                                                                 Apical

                                                 Sweeteners           Sugars                                                          Denatorium
                                   X+                                                                                                 PROP
                               Sweeteners                                                                                                                           Quinine
                                 Sugars                                                                                                                         divalent cations
                                                      (d) Sweet                                                                               (e) Bitter

FIGURE 1.3 Taste is mediated by a diversity of transduction mechanisms. All pathways converge to elicit an increase in intracellular calcium, which triggers neurotransmitter
(NT) release. The amiloride-sensitive sodium channel contributes to salt and sour detection. Protons released from sour stimuli are also detected via a nonselective cation
channel and via block of an outward K+ conductance. Depolarization results in opening of voltage-gated calcium channels and calcium influx. Glutamate is detected via a
G-protein-coupled pathway that may include multiple receptor types. In some species, other amino acids can be detected via ligand-gated ion channels, but the presence of
this pathway in humans is not established. Multiple pathways exist for detection of sweet stimuli, including both ligand-activated ion channels (ionotropic) and G-protein-
coupled receptor pathways. Bitter compounds are detected via G-protein-coupled receptors activating PLCβ2, leading to release of calcium from intracellular stores. Some
bitter compounds and bitter-tasting salts may also act via suppression of K+ efflux. Symbols and abbreviations: α, β, γ refer to G-protein subunits; AC = adenylyl cyclase;
AP = action potential; IP3 = inositol trisphosphate; NT = neurotransmitter; PDE = phosphodiesterase; PKA = protein kinase A. (From Gilbertson, T.A., S. Damak, R.F.
Margolskee, Curr. Opinion Neurobiol., 2000(10): p. 519. With permission.)




                                                                                                                                                                                               7
 © 2006 by Taylor & Francis Group, LLC
Case: 1:19-cv-05626 Document #: 29-1 Filed: 12/12/19 Page 6 of 19 PageID #:210

    TX69337_book.fm Page 8 Thursday, May 19, 2005 9:15 AM




            8                                                    Flavor Chemistry and Technology


                 It has been hypothesized for some time that an amiloride molecule (ENaC,
            amiloride-sensitive epithelial channel) serves as a salt receptor by providing a spe-
            cific pathway for sodium current into taste cells [16.] ENaC is a hetero-oligomeric
            complex composed of three homologous subunits, and one of the subunits has been
            found to be controlled by the hormone aldosterone [18]. It has been observed in salt
            deficient herbivores, rodents, and humans, that salt sensitivity is increased by an
            increased flow of aldosterone through the taste buds [19]. This increased flow of
            aldosterone is a good biological example of adaptive tuning of taste to increase taste
            sensitivity for salt in an animal deficit in this nutrient. However, in humans, the
            ENaC channel does not explain our complete sensitivity to salt, which suggests other
            yet identified taste channels [4]. It is interesting that still today we know little about
            what would appear to be the simplest of tastes.
                 Sour taste is proton dependent. Two groups of sour taste receptors have been
            identified. The first group includes those that are comprised of channels that permit
            an inward flow of protons from the mouth into taste cells (Figure 1.3b). The molecule
            ENaC (amiloride-sensitive epithelial channel) functions in this manner. The second
            category includes those mechanisms that involve H+-gated channels. An example in
            this category is the apical K+ channel. H+ ions block K+ channels in the taste cell
            walls. K+ channels are responsible for maintaining cell membrane potential. Once
            blocked by H+, the cell is depolarized, and Ca2+ flows into the cell. In both mecha-
            nistic categories, the final event produces an electric current, a transmitter is released
            and increased firing in the primary afferent nerve signals the brain, “sour” [20,21].
            However, these explanations for sour taste transduction are far from complete, and
            the large number of mechanisms thus far identified show the complexity of this taste
            perception [4].
                  Likewise, we have yet to determine the biochemical pathways for perception
            of sweet, bitter, and umami compounds. Studies to date suggest that there may be
            more than one mechanism of detection. However, it is now known that initially
            sweet, bitter, and umami tastants bind to receptor sites located on the taste cell wall
            membrane (like a lock in key mechanism). The cell coupling of the tastant with a
            cell surface receptor activates as α-gustducin, a guanine nucleotide-binding protein
            (G-protein, related to the G-protein transducin, which helps translate light into
            vision). The relay through α-gustducin initiates tastant dependent reactions that
            ultimately lead to the increased levels of Ca2+ in the cell, and culminates in the firing
            of the afferent nerve [4,7].
                 The sweet receptor has been the target of many chemists in the food industry.
            If a molecular model of the sweet binding site can be identified, high potency
            sweeteners could be designed from this model. Recently it has been found that sugar
            and nonsugar sweeteners initially activate sweet-responsive taste receptors called
            G-protein coupled receptors (GPCRs). Each receptor contains two subunits termed
            T1R2 and T1R3, which are coupled to α-gustducin [10,22]. Presently the data
            suggest that sweet tastants activate taste cells through at least two transduction
            pathways. Sugars are thought to activate adenyl cyclase, elevating intercellular levels
            of cAMP or cGMP, whereas nonsugar sweeteners activate an alternative IP3 reaction
            within the same cell. The two pathways may then converge in that elevated cAMP,
            cGMP, or IP3 produces a PKA-mediated phosphorylation of K+ channels. The flow

            © 2006 by Taylor & Francis Group, LLC
Case: 1:19-cv-05626 Document #: 29-1 Filed: 12/12/19 Page 7 of 19 PageID #:211

    TX69337_book.fm Page 9 Thursday, May 19, 2005 9:15 AM




            An Overview of Flavor Perception                                                       9


            of K+ is inhibited, and cell depolarization results. Ca2+ then enters the cell through
            activated Ca2+ channels, and the electric current is produced [4,10,22].
                 The relationship between the hormone leptin and sweet taste is of interest. It is
            thought that leptin, which is secreted by fat cells, is an inherent biological signal
            used to regulate nutrition and body weight through taste sensitivity. Leptin suppresses
            insulin secretion by activating ATP-sensitive K+ channels within taste cells. The
            consequence of this is a blunting of the nerve signals that indicate sweet taste, which
            in turn, is presumed to make food less enticing. During starvation the production of
            leptin is decreased, thus increasing sensitivity to sweetness and the desirability of
            foods [23,24].
                 Bitter is inherently associated with harmful substances, and this is generally
            correct. Many organic molecules that originate from plants and interact with the
            nervous systems of mammals are bitter, including caffeine, nicotine, strychnine, and
            as well as many pharmaceutical drugs. Unlike other tastes, bitter taste receptor cells
            are more tuned to respond to specific bitter molecules. That is, they may respond
            to one type of bitter molecule but not another. Primary transduction of bitter taste
            is believed to involve a family of about 24 G-protein-coupled receptors, termed T2R
            that, like sweet taste, are linked to α-gustducin [14,25]. Another pathway is also
            activated simultaneously involving β and γ subunits of gustducin. The GPCR con-
            trolled bitter signals result, which appear to work together, decrease levels of cAMP
            and cGMP, and the release of a second messenger, inositol-1,4,5-triphosphate (IP3)
            and diaglycerol. These increases mediate the release of internal stores of Ca2+
            (extracellular Ca2+ is not needed). Once again Ca2+ levels are elevated, the cell is
            depolarized, transmitter is released, and firing of the afferent nerve occurs [26,27].
            At this point it is not known why a dual signal is required for bitter taste, perhaps
            this is a means of sensory amplification [4]. Although the most sensitive responses
            involve the T2R receptors and gustducin, there are other independent mechanisms
            in place for perception of bitter tastants [10,15]. For example, quinine and caffeine
            are known to directly permeate the cell membrane, completely bypassing the G-protein
            receptor sites [28].
                 The word umami comes from the Japanese term, umami, meaning delicious.
            This taste was discovered about 100 years ago, and although well established as
            qualitatively different from sweet, sour, salty and bitter, many fail to recognize
            umami as the fifth basic taste [29]. Foods that contain L-glutamate such as meat
            broths (particularly chicken) and aged cheese (e.g., parmesan) give strong umami
            tastes. Umami taste is also elicited by 5′-ribonucleotides, such as IMP and GMP,
            and synergism of these nucleotides with L-glutamate occurs. Recently it has been
            shown that umami tastants are mediated by the metabotropic glutamate receptor
            (mGluR4). Binding to this receptor activates α-gustducin, which may increase intra-
            cellular Ca2+ levels. However, there also may exist ionotropic glutamate receptors,
            associated to ion channels, located on the tongue. When these receptors are activated
            by umami tastants, nonselective ion channels open and an influx of Na+ and Ca2+
            ions occur, depolarizing the cell [30,31]. Interestingly, it is found that less of a
            different tastant is then required to further depolarize the cell and produce transmitter
            release [31]. This may explain the traditional use of monosodium glutamate to
            enhance the taste of foods.

            © 2006 by Taylor & Francis Group, LLC
Case: 1:19-cv-05626 Document #: 29-1 Filed: 12/12/19 Page 8 of 19 PageID #:212

    TX69337_book.fm Page 10 Thursday, May 19, 2005 9:15 AM




            10                                                 Flavor Chemistry and Technology


            1.3 CHEMESTHESIS
            In addition to the five basic tastes, there are other sensations that are perceived in
            the mouth. Spicy hot, cooling, and tingle are all responses that result from chemical
            sensitivity. Chemesthesis is relatively new term for the sensory input formerly called
            a trigeminal response. In fact a chemical sensitivity response is carried to the brain
            during eating not only by the trigeminal nerve (anterior oral cavity, and tongue, nasal
            cavity, face, and parts of the scalp), but also by the glossopharyngeal (posterior
            tongue and oral pharynx) and vagus (nasal and oral pharynx) nerves, and thus, a
            more general term is more appropriate. It is believed that the primary evolution of
            these nerves is to provide a pain response to high temperature or injury.
                 Chemesthesis responses result from the chemical irritation of nerve systems that
            sense heat, cold, or pain. Thus, there is a strong influence of temperature on the
            intensity of these responses.

            1.3.1 CHEMESTHETIC RESPONSES
            Chemesthetic responses (from a flavor standpoint) are most pronounced on the lips,
            tongue, and olfactory region (when the stimulant is volatile). In the mouth, these
            neurons are not on the surface of the tissue but are buried below the surface. Thus,
            response to stimuli is slow in onset and long lasting. One can become painfully
            aware of this property when eating a “hot” food. Initially, the heat of the food is
            not apparent but first the lips become inflamed and then the tongue. Just as the
            sensation was slow in arriving, its departure is equally slow. There are a very limited
            number of food components, e.g., capsicums, gingers, radish (and other members
            of this grouping) and mustards, that elicit this response. Recently this sensation has
            received much more interest within the food and flavor industries due to a consumer
            desire for more variety in the diet.
                On the tongue, the chemesthetic neurons are located in the papillae and are
            wrapped around the taste buds. The fungiform papillae, though lacking taste cells,
            possess chemesthetic neurons. These neurons make use of the structure of the taste
            bud to form a channel to the tongue surface. It has been reported that these neurons
            outnumber taste receptors nerves three to one [32]. The chemesthetic neurons are
            similar to taste receptors in that they have chemical specific receptors sites, however,
            they differ in that the neurons possess a set of other unique receptors. These receptors
            include mechanoreceptors for tactile response, thermoreceptors that detect temper-
            ature change, proprioceptors that detect motion, and nociceptors that mediate pain
            (comprise the somatosenses as a whole) [33].
                Of these receptor sites, it is the distinct subsets of thermoreceptors in combina-
            tion with nociceptors that give the sensations of heat and cooling by chemical
            stimulus in the mouth. In mammals it is proposed that a set of ion channels, called
            transient receptor potential (TRP) channels, are the primary molecular transducers
            of thermal stimuli. One such molecular transducer is the vanilliod receptor (VR1)
            channel, which is an ion-gated channel that is activated by temperatures above 43°C
            and by chemical irritants, such as, capsaicin and acidic pH [34]. Vanilliod receptor,



            © 2006 by Taylor & Francis Group, LLC
Case: 1:19-cv-05626 Document #: 29-1 Filed: 12/12/19 Page 9 of 19 PageID #:213

    TX69337_book.fm Page 11 Thursday, May 19, 2005 9:15 AM




            An Overview of Flavor Perception                                                                       11


            like protein-1 (VRL1), is a structurally related receptor; however, it is activated at
            extreme heat (53°C) and does not respond to moderate heat, acid, or capsaicin [34].
            Recently researchers have identified and cloned cool thermal receptor channels
            (CMR1 and TRPM8), which are activated by both cooler temperatures and by
            l-menthol. When expressed together in cloned cells, CMR1 and TR1 provide the
            cell with defined thermal response thresholds, activated by combinations of chemical
            and/or temperature stimulants. It is proposed that the TRP channels are the primary
            transducers of thermal sensation [35,36].
                 Certain chemicals in spicy, hot foods excite the neurons responsible for sensing
            heat (Table 1.1). Because the information is carried by the same nerve fibers,
            nociceptors, that detect both pain and heat, the brain is tricked to perceive thermal
            heat and thus in addition to pain, often initiates responses such as sweating and face
            reddening [34].
                 An active ingredient in hot foods is capsaicin (trans-8-methyl-N-vanilly-6-
            nonenamide), common to chillies. A molecular receptor has been found in the
            chemesthetic nerve endings, which respond to capsaicin, as well as, high tempera-
            tures (43°C) and local tissue damage. This receptor is an integral membrane protein
            and has been labeled vanilloid receptor type-1 VR1, as it is the vanilly group of
            capsaicin that is thought to interact with VR1. Activation of VR1 causes Ca+2 to
            flow into the nerve ending. This initiates nerve impulses that pass to the brain where
            they are interpreted as a burning pain [34,38].
                 The perception of mouth “cooling” is thought to occur in much the same way
            as capsaicin is sensed as being hot, but in this case, certain chemicals stimulate the


            TABLE 1.1
            Foods that Elicit a Hot, Spicy Sensation
                                                               Character-Impact
            Spice                Flavor Contribution             Compounds                 Botanical Characteristic

            Red pepper          Intensely pungent,        Capsaicin, dihydrocapsaicin,     Capsicum frutescens, fruit
                                 biting, hot, sharp        homocapsaicin                    or pods
            Black pepper        Pungent, hot, biting      Piperine, piperanine,             Piper nigrum, berries
                                                           piperylin                        from perennial vine
            Ginger              Aromatic, pungent,        Zingiberene                      Zingiber officinale,
                                  biting                   β-sesquiphellandrene             rhizome of perennial
            Horseradish         Irritating, pungent,      Sinigrin, gluconasturtin         Cochlearia armoracia,
                                  piquant                                                   rhizome of perennial
            Mustard             Slightly acrid, pungent   Allyl isothiocynate, sinigrin,   Brassica hirta, seeds of an
                                                           sinalbin                         annual plant
            Onion               Marked pungency,          Propyl disulfide thiophene       Allium cepa, bulb of
                                 bitter                                                     biennial plant
            Garlic              Pungent, sulfurous        Diallyl disulfide                Allium sativum, bulb of
                                                                                            biennial plant

            Source: From Nagodawithana, T. Savory flavors. Esteekay Associates, Milwaukee, 1995, p. 468.




            © 2006 by Taylor & Francis Group, LLC
Case: 1:19-cv-05626 Document #: 29-1 Filed: 12/12/19 Page 10 of 19 PageID #:214

    TX69337_book.fm Page 12 Thursday, May 19, 2005 9:15 AM




            12                                                  Flavor Chemistry and Technology


            chemesthetic thermoreceptors that register cold temperatures. For example, the cooling
            sensation of peppermint, wintergreen, and spearmint arise primarily from the com-
            ponent l-menthol. Menthol, unlike capsaicin (essentially nonvolatile), is both volatile
            and oil soluble. The solubility of this compound allows it permeate the tongue where
            it activates cooling. The cooling of l-menthol also depends on the volatility of this
            compound. There is noticeably less of a cooling effect of l-menthol in your mouth if
            it is closed; however, if you breathe in through your mouth evaporation greatly
            enhances the cooling sensation. The cooling effect of l-menthol is also concentration
            dependent. At higher concentrations, l-menthol will stimulate nociceptors, producing
            an irritating, biting, and even burning effect in the mouth [33,39].
                 Recently, studies on cloned sensory neurons have provided some understanding
            of the physiology of the mouth cooling sensation. Both cooler temperatures (between
            23–10°C) and l-menthol activate the cloned neuron, TRPM8, and there is evidence
            that TRPM8 neurons are distinct but related to the heat and pain sensing neurons
            VR1 and VRL1. Similarly, it was found in another cloned thermoreceptor (cold-and
            menthol-sensitive receptor, CMR1) that the molecular site for temperature (28–8°C)
            and l-menthol action is an excitatory ion channel in the trigeminal nerve roots. This
            demonstrates that menthol elicits a cool sensation by acting as a chemical irritant
            to a thermally responsive receptor [35]. The nerve impulse activity during temper-
            ature cooling and l-menthol application was found to be the same. It has been found
            that temperature and l-menthol activate an inward ionic current that induces inter-
            cellular depolarization [36]. This current is mediated by flux of Ca+2 into the cell, and
            like taste transduction, stimulates the firing of the receptor nerve [40,41]. Menthol
            is not the only compound to provide cooling. There are many other compounds that
            are mouth cooling (some newly discovered); these compounds and the relationships
            to l-menthol are described in Table 1.2 [42].

            1.3.2 TACTILE RESPONSE
            The chemesthetic neurons also mediate tactile responses. The distinction between a
            chemical sense and tactile sense often overlaps. For example tannins in foods are a
            chemical stimuli, but they produce the tactile response of astringency. Tannins give
            a dry rough feel in the mouth and can cause a tightening effect in the cheeks and
            facial muscles (puckering). Although tannins are definitely chemicals that give tactile
            sensations, most connoisseurs of wine would argue astringency is a defining char-
            acter of wine flavor.
                The mechanisms giving rise to astringency are poorly understood. For astrin-
            gency imparted by tannins in wine, a long-standing popular theory has it that tannins
            bind to salivary proteins and mucopolysaccharides (the slippery components of
            saliva), causing them to aggregate or precipitate, thus robbing saliva of its ability to
            coat and lubricate oral tissues. This causes the rough and dry sensations in the mouth,
            even when there is fluid in the mouth. However, many acids are often described as
            more astringent than sour. It has been recently shown that astringency produced by
            acids is actually caused by promoting interactions between residual salivary phenols
            and salivary proline rich proteins. Acids without the presence phenols in saliva do
            not produce astringency.

            © 2006 by Taylor & Francis Group, LLC
Case: 1:19-cv-05626 Document #: 29-1 Filed: 12/12/19 Page 11 of 19 PageID #:215

    TX69337_book.fm Page 13 Thursday, May 19, 2005 9:15 AM




            An Overview of Flavor Perception                                                                         13



              TABLE 1.2
              Examples of Other Cooling Sensate Chemicals
              3,6-Dihydro-1-(2-hydroxyphenyl)-4-(-3-nitrophenyl)-2(1H)-pyrimidinone. (AKA: Icilin, AG-3-5,
               CAS No. 36945-98-9, MW 311.3) 200 times more cooling than menthol.a
              4-Methyl-3-(1-pyrrolidinyl)-2[5H]-furanone. 35 times more powerful in the mouth, and 512 times
               more powerful on the skin than menthol, the active ingredient in mint, and the cooling effect lasts
               twice as long.b
              2-Isopropyl-N,2,3-trimethylbutyramide (AKA: N,2,3-Trimethyl-2-Isopropyl Butamide, WS-23 by
               Millennium Chemicals, Inc., CAS No. 51115-67-4, FEMA No. 3804, Molecular Formula: C 10H21NO,
               MW 171.29). WS-23 is an almost odorless white powder. It is characterized by a high cooling
               activity with no side effects such as burning, stinging, or tingling sensations. Typical applications
               include use as a coolant in medicinal preparations, oral care products, and confectionery products.
              N-Ethyl-p-menthane-3-carboxamide (AKA: N-Ethyl-5-Methyl-2-(1-Methylethyl)-Cyclohexane
               carboxamide, WS-3 by Millennium Chemicals, Inc., CAS No. 39711-79-0, FEMA No. 3455,
               C13H25NO, MW 211). Cooling, minty, medicinal. Available in white crystalline form, is almost
               odorless. Its chief use is as a coolant in medicinal preparations, oral care products, and confectionery
               products. Five times more cooling than menthol in the mouth.
              p-Menthane-3,8-diols, cis and trans (PMD38 by Takasago International, C9H18O3. MW 174.24) have
               a cooling power approximately 9.5 times that of menthol.c
              1,4-Dioxaspiro[4,5]decane-2-menthanol, 9-methyl-6-(1-methylethyl)- (AKA: 6-Isopropyl-9-
               methyl-1,4-dioxaspiro(4,5)decane-2-methanol, I-Menthone glycerol ketal, Menthone glycerin acetal,
               Frescolat MGA by Haarmann & Reimer, FEMA No. 3807, CAS No. 63187-91-7, C13H24O3, MW
               228.4). Faint, cool-minty, virtually tasteless, long-lasting cooling effect.
              Propanoic acid, 2-hydroxy-5-methyl-2-(1-methylethyl) cyclohexyl ester, [1R-[1 alpha(R*),
               2 beta, 5 alpha]]- (AKA: 5-methyl-2-(1-methylethyl)-cyclohexyl-2-hydroxypropionate, (l)-Menthyl
               lactate, l-menthyl lactatic acid-menthyl ester, Frescolat ML by Haarmann & Reimer, CAS No.
               59259-38-0, FEMA No. 3748, C13H24O3, MW 228.4) is faintly minty in odor and virtually tasteless,
               with a pleasant, long-lasting cooling effect.d
              a From Ottinger, H., T. Soldo, T. Hoffmann, J. Agric. Food Chem., 2001(49): p. 5383. With permission.
              b From Kenmochi, H., T. Akiyama, Y. Yuasa, T. Kobayashi, A. Tachikawa, Method for producing
              para-menthane-3,8-diol, United States Patent 5959161, 1999, Takasago International Corporation.
              With permission.
              c From Grub, H., R. Pelzer, R. Hopp, R. Emberger, H.-J. Bertram, Compositions which have a

              physiological cooling effect, and active compounds suitable for these compositions, U.S. Patent
              5266592, 1993, Haarmann & Reimer GmbH. With permission.
              d From Maarse, H., C.A. Visscher, L.C. Willemsens, L.M. Nijssen, M.H. Boelens, TNO Nutrition

              and Food Research, Zeist, The Netherlands, 1994.

              Source: From Leffingwell, J.C., Cool without Menthol & Cooler than Menthol. Leffingwell &
              Associates, http://www.leffingwell.com/cooler_than_menthol.htm, 2001.



            1.4 OLFACTION
            Olfaction is the sensory component resulting from the interaction of volatile food
            components with olfactory receptors in the nasal cavity. We generally speak of the
            aroma or odor of a food. The stimulus for this sensation can be orthonasal, (the odor

            © 2006 by Taylor & Francis Group, LLC
Case: 1:19-cv-05626 Document #: 29-1 Filed: 12/12/19 Page 12 of 19 PageID #:216

    TX69337_book.fm Page 14 Thursday, May 19, 2005 9:15 AM




            14                                                    Flavor Chemistry and Technology


            stimulus enters the olfactory region directly from the nose as one sniffs a food), or
            retronasal (the odor stimulus enters from the oral cavity as one eats a food).
                Aroma is a very complex sensation. While the stimuli available to create taste
            sensations is limited, more than 7,100 volatile compounds have been identified in
            foods overall [46–48] each of which may potentially contribute to aroma perception,
            depending upon their concentrations and sensory thresholds. Some of the more
            complex food aromas, e.g., a thermally processed food such as coffee, may contain
            over 800 volatile components. Fortunately, the aroma character of most foods can
            typically be defined by a smaller subset of the total volatile profile.
                The human being is exceptionally sensitive to some volatiles (e.g., 2-isobutyl-
            3-methoxypyrazine has an odor detection threshold in water of 0.002 ppb [49] and
            0.015 ppb in wine [50] but insensitive to many other volatiles (e.g., ethanol has an
            odor threshold of 100,000 ppb in water and a taste threshold of 52,000 ppb in water)
            [49]. A person’s ability to detect odors is also influenced by many other factors such
            as genetic variability, olfactory fatigue, and naturally occurring and unpredictable factors
            such as temperature and humidity. The complexity of food aromas and sensitivity
            required plus the fact that the olfactory system must be able to respond to unknown
            odorants (it cannot be learned response) make this a most complex phenomenon.

            1.4.1 ANATOMY               OF   OLFACTION
            It is helpful to understand how odorants reach the olfactory neurons in humans since
            this mechanism may be partially responsible for determining aspects of odor percep-
            tion. The olfactory neurons form a neuroepithelium that line protrusions (turbinates)
            in the lateral walls of the nasal cavity. The turbinates are a series of folds made of
            bony lateral extensions. In humans, the majority of olfactory epithelium is located
            on the olfactory cleft which is directly linked to the olfactory bulb in the brain by
            the cribiform plate (Figure 1.4). Approximately 6 million neurons pass through the
            cribiform plate to about 8,000 glomeruli in each olfactory bulb. This forms a direct
            connection between the olfactory receptors and the brain.
                 In the olfactory epithelium, small appendages protrude outward from the body.
            At the end of these appendages are located bulb-like structures containing 20 to 30
            very fine cilia containing the olfactory receptors and the sensing transduction mech-
            anism. These cilia lie in a layer of mucus covering the tissue that protects the tissue
            from drying and affords protection of the brain against microbial attack through the
            open channels where olfactory signals pass to the glomeruli.

            1.4.2 ODOR RECEPTOR FUNCTIONING
            The initial step in olfaction is the binding of an odorant to an odor binding protein
            (OBP). This step is essential since most odorants are hydrophobic in nature, and
            they could not otherwise pass through a polar mucus membrane to reach the olfactory
            receptors (OR). Thus, odor molecules are bound to the OBP and either simply
            solubilized by the OBP or perhaps actively transported to the OR by the OBP. Once
            at the OR, the odorant may be released to interact with the OR or the odorant-OBP
            complex is sensed by the OR — this has not been determined (Figure 1.5) [52]. The

            © 2006 by Taylor & Francis Group, LLC
Case: 1:19-cv-05626 Document #: 29-1 Filed: 12/12/19 Page 13 of 19 PageID #:217

    TX69337_book.fm Page 15 Thursday, May 19, 2005 9:15 AM




            An Overview of Flavor Perception                                                            15


                                                       Olfactory Nerve               Olfactory Bulb
                                         Mitral Cell
               Olfactory Tract




                       Glomeruli
             Olfactory Nerve filaments

                          Cribriform (bone)

                                          Axons


             Olfactory Receptor Neurons                                                          Olfactory
                                                                                                 Epithelium
                               Cilia in Mucosa                                                      Mucosa


                                                                     Air and
                                                                     Odorant Molecules

            FIGURE 1.4 Anatomy of human olfactory system. (From Leffingwell J.D., Olfaction — A
            Review. http://www.leffingwell.com/olfaction.htm. 2004. With permission.)


            OR is a G-protein-coupled receptor (GPCR), which are a common form of receptors
            in the body that communicate between the cell and its environment. The GPCR
            proteins are membrane proteins that have three units, α, β, and γ, each involved in
            the communication process. The process involves several enzymatically catalyzed
            processes that are initiated by an interaction of the odorant molecule with the OR
            and ultimately produce an influx of Ca2+ that depolarizes the cells resulting in an
            electrical nerve signal that is transmitted to the brain for processing. Several of the
            reception and transduction steps amplify the signal both in the OR and in the
            olfactory bulb to result in exceptional sensitivity to the chemical stimuli. Pernollet
            and Briand [52] have described this process in detail in the figure provided.

            1.4.3 SIGNAL ENCODING
            There is little specificity in the interaction of OBP and odorants. The OBPs tend to
            be reasonably general in their ability to transit odorants. The odor selectivity comes
            primarily from the ca. 1,000 OR proteins. However OR are not absolutely specific
            in response but a single OR can generally respond to several odorants which are
            typically structurally related molecules. Also, different odorants are recognized by
            a unique combination of OR and the same odorant can be recognized by several
            different OR [53]. It is likely that different odor receptors may recognize different
            elements of an odorant thus providing a stereoscopic image of an odorant. The
            binding strength and perhaps signal intensity may be related to the portion of the
            molecule being bound. This patterning of OR stimulation by an odorant, or mixture
            of odorants, results in a coding of odor quality. This coding is transmitted to the
            brain where pattern recognition takes place. Ultimately, the brain considers all of

            © 2006 by Taylor & Francis Group, LLC
Case: 1:19-cv-05626 Document #: 29-1 Filed: 12/12/19 Page 14 of 19 PageID #:218

    TX69337_book.fm Page 16 Thursday, May 19, 2005 9:15 AM




            16                                                                     Flavor Chemistry and Technology


                                                         Odorant                                 Ca2+    Na+

                                                                    OR
                                                                                                        CNG




                                    PLC Gαq          β Gαq               Gαolf β
                                                      γ                               Gαolf AC
                                                               GTP            γ
                                                                                        ATP

                                                                     GDP
                          IP3                                                               cAMP

                                                     RIP3




                                              Ca2+           Ca2+


                                          Endoplasmic reticulum

            FIGURE 1.5 Olfactory transduction cascade. Within the cilia of olfactory neurons, a cascade
            of enzymatic activities transduces odorant binding onto an OR into a calcium influx, which
            leads to an electrical neuronal signal that can be transmitted to the brain. G-proteins are
            composed of three distinct subunits called α, β, and γ. Golfα is the olfactory Gα, which, in
            inactive state, binds guanosine diphosphate (GDP). Upon OR activation, Golfα binds GTP
            and activates the enzyme called adenylyl cyclase (AC) that catalyses the formation of 3′,5′-
            cyclic adenosine-5′-mono-phosphate (cAMP) from adenosine triphosphate (ATP). A cyclic
            nucleotide-gated (CNG) channel is then opened by cAMP, allowing cation entrance into the
            cytoplasm. Golfα hydrolyzes guanosine triphosphate (GTP) into GDP and goes back to
            inactive state. Alternatively, an inositol-(1,4,5)-triphosphate (IP3) pathway has been described
            in olfactory neurons. When the Gq α-subunit is activated, it stimulates the enzyme called
            phospholipase C (PLC) that cleaves phosphatidylinositol-4,5-bisphosphate (PIP) in the cell
            membrane to release IP3. IP3 diffuses into the cytosol and binds to IP3 receptors (RIP3) located
            in the endoplasmic reticulum membrane, which permit subsequent Ca2+ ion release into the
            cytoplasm. Arrows indicate stimulatory pathways. (From Pernollet, J.-C. L. Briand, Flavor Per-
            ception, A.J. Taylor, D.D. Roberts, Eds., Blackwell Publ., Ames, 2004, p. 86. With permission.)

            the stimuli associated with eating a food and forms a unique perception of the flavor
            just experienced.
                Pernollet and Rawson [52] have presented a mechanistic rationale for under-
            standing how an odorant can change in odor character as a function of odorant
            concentration. Figure 1.6 illustrates this, and the legend explains this event in detail.
            A similar rationale is presented for simply an increase in intensity of an odorant
            with concentration (no change in odor character): perhaps the combination of OR
            responses at higher concentrations does not result in a change in character but only
            an increase in perceived intensity.
                Rawson and Li [5] and Schaefer et al. [54,55] point out that there is no simple
            relationship between the number of odorants in a mixture and the number of GL
            © 2006 by Taylor & Francis Group, LLC
Case: 1:19-cv-05626 Document #: 29-1 Filed: 12/12/19 Page 15 of 19 PageID #:219

    TX69337_book.fm Page 17 Thursday, May 19, 2005 9:15 AM




            An Overview of Flavor Perception                                                            17




                    Odorant with two
                    distinct odotopes


                        OR1      OR2                 OR1     OR2       OR1     OR2      OR1   OR2




                      Odour 1 Odour 2               Odour 1 Odour 2   Odour 1 Odour 2    Odour 3


            FIGURE 1.6 Hypothetical explanation of odor change as a function of odorant concentration.
            (a) A single odorant as two distinct odotopes, which can independently bind two distinct ORs,
            OR1 and OR2 (coding for Odor l and Odor 2, respectively). (b) Supposing that the binding
            affinity is greater for OR1 than for OR2, then, at low odorant concentration, only OR1 is
            activated, generating the smell Odor 1; at higher odorant concentration, OR2 also binds the
            odorant so that either (c) a second distinct smell is perceived or, alternatively, (d) the com-
            binatorial signal generated in the olfactory bulb gives rise to another smell Odor 3. Crosses
            on arrows indicate neuronal pathway deactivation. (From Pernollet, J.-C. L. Briand, Flavor
            Perception, A.J. Taylor, D.D. Roberts, Eds., Blackwell Publ., Ames, 2004, p. 86. With per-
            mission.)



            activated on smelling of the odorant mixture. It appears that mixtures of odorants
            result in a unique pattern of GL stimulation that does not include all odorants present
            in the mixture. Thus, mixtures are not the sum of its parts but a new entity. This
            hypothesis is strongly supported by the work of Jinks and Laing [56] demonstrating
            that humans are very poor at identifying individual components of a mixture. This
            is particularly fascinating in the sense that flavorists must smell an odorant mixture
            (e.g., a strawberry) and be able to select components that can be used to recreate
            that odor (create a strawberry flavor). This ability is counterintuitive and must be a
            learned ability as opposed to an innate ability. Flavorists typically must work several
            years learning the odors of individual aroma chemicals and how they might be used
            in mixtures to become accomplished at their task (see Chapter 12).
                 In this text, we will spend substantially more time on the aroma of foods than
            taste or chemesthetic responses. This is largely due to historical reasons. In the past,
            the flavor industry and those academicians traditionally considered to be flavor
            chemists have focused their efforts on the aroma sensation. The flavor industry has
            traditionally sold the food industry mixtures of volatile constituents that characterize
            this component of flavor. In some instances, elements of bitterness and occasionally
            umami (savory flavorings) have also been supplied by the flavor industry. The food
            industry has added the other components of flavor, e.g., sweeteners, acidulants, and
            salts. Thus, discussions of the flavor industry have largely ignored much of taste.
            Only recently has the flavor industry become involved in selling more complete
            flavor profiles due to opportunities in the marketplace.
            © 2006 by Taylor & Francis Group, LLC
Case: 1:19-cv-05626 Document #: 29-1 Filed: 12/12/19 Page 16 of 19 PageID #:220

    TX69337_book.fm Page 18 Thursday, May 19, 2005 9:15 AM




            18                                                       Flavor Chemistry and Technology


                 Similarly to their industrial counterparts, flavor chemists in academic settings
            have also largely focused their efforts on volatile compounds in foods. Numerous
            international meetings have been, and continue to be, held that focus on the identi-
            fication and characterization of volatiles in foods. With few exceptions, research on
            taste components has been left to sensory scientists or less focused groups. Thus, a
            rather well-organized group of flavor chemists has provided substantial literature on
            the volatiles in foods but not expended similar effort on the taste (generally non-
            volatile) components of foods. Unfortunately, there is much less literature to draw
            upon for taste and chemesthetic responses than aroma. However, both the academic
            and industrial communities are beginning to recognize the importance of taste and
            chemesthetic contributions to overall flavor perception, and activities in these areas
            are increasing.


            1.5 SUMMARY
            In recent years, we have learned a great deal about how chemicals in foods are
            detected and translated into nerve signals, and ultimately produce a perceptual
            response of flavor during eating. At the present, much of this learning is of academic
            interest with little immediate application to the food and flavor industries. Yet this
            knowledge may hold the future to truly understanding the process of flavor percep-
            tion as well as differences in perception (liking) amongst the population (genetic
            control of perception mechanisms).
                 At one time, it was thought that flavor could be reproduced by simply determining
            the volatile components of a food and then reconstituting these volatiles. This lead to
            long laundry lists of volatile components in foods but has contributed little to solving
            some of the most vexing flavor problems of the industry. Flavor research has pro-
            gressively moved from one milestone to another (laundry lists → key volatile com-
            ponents → aroma release/interactions → taste/odor interactions → perception → ?)
            without still being able to overcome some issues that plague the field such as
            producing good quality reduced calorie (or fat) foods. It is likely possible that our
            ability to recreate natural foods/flavors, or make ingredient/processing substitutions
            without flavor change may be addressed by our understanding of perception as a
            whole. Creating a perception will only be possible by understanding the stimuli
            required to form a perception and ultimately delivering these stimuli appropriately.
                 This book is devoted to an overview of academic and industrial aspects of flavor
            chemistry and technology as we know it today. It cannot be comprehensive due to
            the breadth of the field, but it has been thoroughly referenced to permit the reader
            to find greater detail in each topic area.


            REFERENCES
                  1. Keast, R.S.J., P.H. Dalton, P.A.S. Breslin, Flavor interactions at the sensory level, in
                     Flavor Perception, A.J. Taylor, D. Roberts, Eds., Blackwell Publ., Ames, 2004, p. 228.
                  2. Taylor, A., Measuring proximal stimuli in flavour perception, in Flavor Perception,
                     A.J. Taylor, D.D. Roberts, Eds., Blackwell Publ., Ames, 2004, p. 1.

            © 2006 by Taylor & Francis Group, LLC
Case: 1:19-cv-05626 Document #: 29-1 Filed: 12/12/19 Page 17 of 19 PageID #:221

    TX69337_book.fm Page 19 Thursday, May 19, 2005 9:15 AM




            An Overview of Flavor Perception                                                            19


                 3. Taylor, A.J., D.D. Roberts, Eds. Flavor Perception. Blackwell Publ., Ames, 2004,
                    p. 283.
                 4. Lindermann, B., Receptors and transduction in taste, Nature, 2001(413): p. 219.
                 5. Rawson, N.E., X. Li, The cellular basis of flavour perception: taste and aroma, in
                    Flavor Perception, A.J. Taylor, D.D. Roberts, Eds., Blackwell Publ., Ames, 2004,
                    p. 57.
                 6. Mann, N.M., Management of smell and taste problems, Cleveland Clinic J. Med.,
                    2002(69): p. 329.
                 7. Smith, D.V., R.F. Margolskee, Making sense of taste, Sci. Amer., 2001(284): p.32.
                 8. McGarrick, J., Taste & Smell, http://www.umds.ac.uk/physiology/jim. Accessed
                    April 25, 2005.
                 9. Linden, R.W.A., Taste, in Clinical Oral Science, Harris M, M. Edgar, M.S. Wright,
                    Eds., Oxford Publ., Oxford, 1998, p. 167.
                10. Hoon, M.A., E. Adler, J. Lindemeier, J.F. Battey, N.J. Ryba, C.S. Zuker, Putative
                    mammalian taste receptors: a class of taste-specific GPCRs with distinct topographic
                    selectivity, Cell, 1999(96): p. 541.
                11. Hänig, D.P., ZurPsychophysik des Geschmackssinnes, Phil. Stud., 1901(17): p. 576.
                12. Erickson, R.P., The evolution of neural coding ideas in the chemical senses, Physiol
                    Behav., 2000, 69(1–2): p. 3.
                13. Smith, D.V., S.J. St. John, Neural coding of gustatory information, Curr. Opinion
                    Neurobiol. (1999), 9(4), p. 427.
                14. Gilbertson, T.A., S. Damak, R.F. Margolskee, The molecular physiology of taste
                    transduction, Curr. Opinion Neurobiol., 2000(10): p. 519.
                15. Adler, E., M.A. Hoon, K.L. Mueller, J. Chandrashekar, N.J.P. Ryba, C.S. Zuker, A
                    Novel Family of Mammalian Taste Receptors, Cell, 2000(100): p. 693.
                16. Heck, G.L., S. Mierson, J.A. Desimone, Salt taste transduction occurs through an
                    amiloride-sensitive sodium transport pathway, Science, 1984, 223(403).
                17. Avenet, P., F. Hofmann, B. Lindemann, Transduction in taste receptor cells requires
                    cAMP-dependent protein kinase, Nature, 1988(331): p. 351.
                18. Lin, W., T.E. Finger, B.C. Rossier, S.C. Kinnamon, Epithelial Na+ channel subunits
                    in rat taste cells: localization and regulation by aldosterone, J. Comp. Neurol., 1999,
                    405/406.
                19. Smith, D.V., C.A. Ossebaard, Amiloride suppression of the taste intensity of sodium
                    chloride: evidence from direct magnitude scaling, Physiol Behav., 1995(57): p. 773.
                20. Kinnamon, S.C., V.E. Dionne, K.G. Beam, Apical localization of K channels in taste
                    cells provides the basis for sour taste transduction, Proc. Natl. Acad. Sci.(USA),
                    1988(85): p. 7023.
                21. Gilbertson, T.A., P. Avenet, S.C. Kinnamon, S.D. Roper, Proton currents through
                    amiloride-sensitive Na channels in hamster taste cells: role in acid transduction,
                    J. Gen. Physiol., 1992(100): p. 803.
                22. Nelson, G., M.A. Hoon, J. Chandrashekar, Y. Zhang, N.J.P. Ryba, C.S. Zuker, Mam-
                    malian sweet taste receptors, Cell, 2001(106): p. 381.
                23. Kawai, K., K. Sugimoto, K. Nakashima, H. Miura,Y. Ninomiya, Leptin as a modulator
                    of sweet taste sensitivities in mice, Proc. Natl. Acad. Sci., 2000(97): p. 11044.
                24. Ninomiya, Y., N. Shigemura, R. Ohta, K. Yasumatsu, K. Sugimoto, K. Nakashima,
                    B. Lindemann, Leptin and sweet taste, Vitam. Horm., 2002(64): p. 221.
                25. Matsunami, H., J.P. Montmayeur, L. Buck, A family of candidate taste receptors in
                    human and mouse, Nature, 2000(404): p. 601.
                26. Spielman, A.L., T. Huque, H. Nagai, G. Whitney, J.G. Brand, Generation of inositol
                    phosphates in bitter taste transduction, Physiol Behav., 1994(56): p. 1149.

            © 2006 by Taylor & Francis Group, LLC
Case: 1:19-cv-05626 Document #: 29-1 Filed: 12/12/19 Page 18 of 19 PageID #:222

    TX69337_book.fm Page 20 Thursday, May 19, 2005 9:15 AM




            20                                                      Flavor Chemistry and Technology


                 27. Spielman, A.I., H. Nagai, G. Sunavala, M. Dasso, H. Breer, I. Boekhoff, T. Huque,
                     G. Whithey, J.G. Brand, Rapid kinetics of second messenger production in bitter
                     taste, Amer. J. Cell Physiol., 1996(270): p. 926.
                 28. Naim, M., R. Seifert, B. Nürnberg, L. Grünbaum, G. Schultz, Some taste substances
                     are direct activators of G-proteins, Biochem. J., 1994(927): p. 451.
                 29. Ikeda, K., On a new seasoning, J. Tokyo Chem. Soc. 30(820): p. 1909.
                 30. Lin, W., S.C. Kinnamon, Physiological evidence for ionotropic and metabotropic
                     glutamate receptors in rat taste cells, J. Neurophysiol., 1999(82): p. 2061.
                 31. Chaudhari, N., A.M. Landin, S.D. Roper, A metabotropic glutamate receptor variant
                     functions as a taste receptor, Nat. Neurosci., 2000(3): p. 113.
                 32. Lawless, H.T. Trigeminal Response Page, http://zingerone.foodsci.cor-
                     nell.edu/trigeminal/1996. Accessed October 30, 2004.
                 33. Decker, J.D., Packing punch with pungency. Food Product Design http://www.
                     foodproductdesign.com/archive/1998/0998AP.html, September 1998. Accessed Sep-
                     tember 15, 2004.
                 34. Caterina, M.J., M.A. Schumacher, M. Tominaga, T.A. Rosen, J.D. Levine, D. Julius,
                     The capsaicin receptor: a heat-activated ion channel in the pain pathway, Nature,
                     1997(389): p. 816.
                 35. McKemy, D.D., W.M. Neuhausser, D. Julius, Identification of a cold receptor reveals
                     a general role for TRP channels in thermosensation, Nature, 2002(416): p. 52.
                 36. Peier, A.M., A. Moqrich, A.C. Hergarden, A.J. Reeve, D.A. Andersson, G.M. Story,
                     T.J. Earley, I. Dragoni, P. Mcintyre, S. Bevan, A. Patapoutian, A TRP channel that
                     senses cold stimuli and menthol, Cell, 2002, 108(5): p. 705.
                 37. Nagodawithana, T. Savory flavors. Esteekay Associates, Milwaukee, 1995, p. 468.
                 38. Clapham, D.E., Some like it hot: spicing up ion channels. Nature, 1997(389): p. 783.
                 39. Leffingwell, J.C., Cool without Menthol & Cooler than Menthol. Leffingwell &
                     Associates, http://www. leffingwell.com/cooler_than_menthol.htm, 2001. Accessed
                     March 18, 2004.
                 40. Okazawa, M., T. Terauchi, T. Shiraki, K. Matsumura, S. Kobayashi, l-menthol-
                     induced [Ca2+] increase and impulses in cultured sensory neurons, Neuro Report,
                     2000(11): p. 2151.
                 41 Reid, G., M.L. Flonta, Cold current in thermoreceptive neurons, Nature, 2001(413):
                     p. 480.
                 42. Wei, E.T., D.A. Seid, AG-3-5: a chemical producing sensations of cold, J. Pharm.
                     Pharmacol., 1983(35): p. 110.
                 43. Ottinger, H., T. Soldo, T. Hoffmann, Systematic studies on structure and physiological
                     activity of cyclic alpha-keto enamines, a novel class of cooling compounds, J. Agric.
                     Food Chem., 2001(49): p. 5383.
                 44. Kenmochi, H., T. Akiyama, Y. Yuasa, T. Kobayashi, A. Tachikawa, Method for
                     producing para-menthane-3,8-diol, U.S. Patent 5959161, 1999. Takasago Interna-
                     tional Corporation.
                 45. Grub, H., R. Pelzer, R. Hopp, R. Emberger, H.-J. Bertram, Compositions which have
                     a physiological cooling effect, and active compounds suitable for these compositions,
                     U.S. Patent 5266592, 1993, Haarmann & Reimer GmbH.
                 46. Maarse, H., C.A. Visscher, L.C. Willemsens, L.M. Nijssen, M.H. Boelens, Volatile
                     Compounds in Food: Qualitative and Quantitative Data, TNO Nutrition and Food
                     Research, Zeist, The Netherlands, 1994.
                 47. Nijssen, L.M., C.A. Visscher, H. Maarse, L.C. Willemsens, M.H. Boelens, Volatile
                     Compounds in Food-Qualitative and Quantitative Data, 7th ed., TNO Nutrition and
                     Food Research Institute, Zeist, The Netherlands, 1996.

            © 2006 by Taylor & Francis Group, LLC
Case: 1:19-cv-05626 Document #: 29-1 Filed: 12/12/19 Page 19 of 19 PageID #:223

    TX69337_book.fm Page 21 Thursday, May 19, 2005 9:15 AM




            An Overview of Flavor Perception                                                           21


                48. M.H. Boelens, Volatile Compounds in Food-Database (from Volatile Compounds in
                    Food, Qualitative and Quantitative Data, 7th ed., (1996), Supplement 1 (1997) and
                    Supplement 2 (1999), TNO Nutrition and Food Research Institute, Zeist, The Nether-
                    lands, 2000.
                49. Leffingwell & Associates, 1998., Flavor-Base, http://www.leffingwell.com/odorthre.htm,
                    Canton, GA. 1998. Accessed March 24, 2004.
                50. Roujou De Boubee, D., C.V. Leeuwen, D. Dubourdieu, Organoleptic impact of
                    2-methoxy-3-isobutylpyrazine on red Bordeaux and Loire wines: effect of environ-
                    mental conditions on concentrations in grapes during ripening, J. Agric. Food Chem.,
                    2000(48): p. 4830.
                51. Leffingwell J.D., Olfaction — A Review, http://www.leffingwell.com/olfaction.htm.
                    2004. Accessed April 25, 2005.
                52. Pernollet, J.-C. L. Briand, Structural recognition between odorants, olfactory-binding
                    proteins and olfactory receptors — first events in odour coding, in Flavor Perception,
                    A.J. Taylor, D.D. Roberts, Eds., Blackwell Publ., Ames, 2004, p. 86.
                53. Malnic, B., J. Hirono, T. Sato, L.B. Buck, Combinatorial receptor codes for odours,
                    Cell, 1999(96): p. 713.
                54. Schaefer, M.L., D.A. Young, D. Restrepo, Olfactory fingerprints for major histocom-
                    patibility complex-determined body odors, J. Neurosci., 2001(21): p. 2481.
                55. Schaefer, M.L., K. Yamazaki, K. Osada, D. Restrepo, G.K. Beauchamp, Olfactory
                    fingerprints for major histocompatibility complex-determined body odors II: relation-
                    ship among odor maps, genetics, odor composition, and behavior, J. Neurosci.,
                    2002(22): p. 9513.
                56. Jinks, A., D.G. Laing, A limit in the processing of components in odour mixtures,
                    Perception, 1999(28): p. 395.




            © 2006 by Taylor & Francis Group, LLC
